DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/6/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  2, 6-7, 13-15 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, line 3 discloses “an intraoral surface of a dental implant”, it is unclear if this is an additional intraoral surface of a dental implant or the same one disclosed in lines 1-2. For the purpose of examination, the limitation is interpreted as the same intraoral surface of the dental implant as recited in lines 1-2.
Claim 13, line 5 discloses  “a dental implant”, it is unclear if this is an additional dental implant or the same dental implant as recited in lines 1-2. For the purpose of examination, the limitation is interpreted as the same dental implant as recited in lines 1-2. 
Claims 2, 6-7, 14-15 and 17 are rejected based on dependency on claim 13. 
Allowable Subject Matter
Claims 2, 6-7, 13-15 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Bridge et al (US 1,719,750), wherein, Bridge discloses a method of steam cleaning intra-orally (lines 1-7 discloses the use of fine jet steam to desensitizing the nerves) comprising: applying steam to an intraoral surface for a first time period (lines 50-55 disclose the application of a low pressure jet of steam onto the tooth).
Bridge fails to discloses the method of steam cleaning being on an intra-oral surface of a dental implant, having the steam applied to the surface of an implant, applying a cooling fluid to the intra-oral surface of a dental implant for a second time period, the second time period immediately following the end of the first time period, wherein the cooling fluid prevents the steam from damaging bodily tissues and bone adjacent the intra-oral dental implant surface.
Prior art of record Andrew et al (US 7,011,644), discloses the application of a cooling fluid to a work surface after application of a heated fluid (col 3, lines 25-44). However, the modifying the method of Bridge to include the application of a cooling fluid following the application of the steam would not be obvious to one of ordinary skill. The prior art of record fails to disclose or render obvious 1) the application of the steam cleaning method specifically to the intra-oral .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772